Citation Nr: 0931849	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-32 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the reduction of the disability rating for idiopathic 
generalized epilepsy from 100 percent to 20 percent, 
effective September 1, 2007, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T. C.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to 
February 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In July 2009, a hearing was held before the undersigned 
Acting Veterans Law Judge, who is the acting Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The transcript of the hearing is in the claims 
folder.  



FINDINGS OF FACT

1.  An October 2004 RO rating decision granted a 100 percent 
rating for the service-connected idiopathic generalized 
epilepsy.  

2.  The October 2004 RO rating decision was based, in 
pertinent part, on the August 2004 VA examination, wherein 
the Veteran reported an average of at least one major seizure 
per month over the last year.  

3.  In September 2006, the RO proposed to reduce the rating 
for the service-connected idiopathic generalized epilepsy 
from 100 percent to 10 percent based on the Veteran's failure 
to report for examination.  

4.  The Veteran reported for examination in March 2007.  That 
examination did not disclose improvement in the disability.  
It showed an average of at least one major seizure per month 
over the last year.  

5.  VA clinical notes through July 2008 have been obtained 
and they do not disclose improvement in the disability.  They 
show an average of at least one major seizure per month over 
the last year.  

6.  There is no evidence disclosing improvement in the 
disability.  The Veteran has continued to have an average of 
at least one major seizure per month over the last year.  


CONCLUSIONS OF LAW

The criteria for restoration of the 100 percent rating for 
the service-connected idiopathic generalized epilepsy, 
effective the date of reduction in September 2007, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 3.105(e), 3.344, 4.7, and Code 
8910 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The rating criteria for seizure disorders, in effect when the 
100 percent rating was granted in October 2004, set forth 
under Diagnostic Codes 8910 (grand mal epilepsy) and 8911 
(petit mal epilepsy), were as follows: a 100 percent 
evaluation was warranted for 12 major seizures during the 
preceding year; an 80 percent evaluation was warranted for 4 
major seizures, or more than 10 minor seizures weekly, during 
the preceding year; a 60 percent evaluation was warranted for 
3 major seizures, or 9 to 10 minor seizures weekly, during 
the preceding year; a 40 percent evaluation was warranted for 
1 major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year; a 20 percent evaluation was warranted for 1 
major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months; and a 10 percent 
evaluation was warranted for a confirmed diagnosis of 
epilepsy with a history of seizures.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8910, 8911 (2004).  

The current rating criteria provide that grand mall epilepsy 
will be rated under the general rating formula for major 
seizures.  Petit mal epilepsy will be rated under the general 
rating formula for minor seizures.  
Note (1): A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  
Note (2): A minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  

General Rating Formula for Major and Minor Epileptic 
Seizures: 
    Averaging at least 1 major seizure per month over the last 
year.......100 percent;
    Averaging at least 1 major seizure in 3 months over the 
last year; or more than 10 minor seizures 
weekly.......................................................
.....................80 percent;  
    Averaging at least 1 major seizure in 4 months over the 
last year; or 9-10 minor seizures per 
week.........................................................
...............................60 percent;  
    At least 1 major seizure in the last 6 months or 2 in the 
last year; or averaging at least 5 to 8 minor seizures  
weekly.......................................................
......40 percent;  
    At least 1 major seizure in the last 2 years; or at least 
2 minor seizures in the last 6 
months.......................................................
...............................................20 percent; 
    A confirmed diagnosis of epilepsy with a history of 
seizures...........10 percent.  
Note (1): When continuous medication is shown necessary for 
the control of epilepsy, the minimum evaluation will be 10 
percent.  This rating will not be combined with any other 
rating for epilepsy.  
Note (2): In the presence of major and minor seizures, rate 
the predominating type.  
Note (3): There will be no distinction between diurnal and 
nocturnal major seizures.  
38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 (2008).  

Under the current criteria the requirements for a 100 percent 
rating are stated differently, but are essentially the same.  
That is, the old criteria required 12 major seizures in a 
year while the new criteria require an average of one per 
month over the last year.  

The 100 percent rating was effective May 27, 2004 and was not 
in effect for 5 years when the reduction was proposed.  
Disabilities which are likely to improve:  The provisions of 
38 C.F.R. § 3.344, paragraphs (a) and (b) apply to ratings 
which have continued for long periods at the same level (5 
years or  more).  They do not apply to disabilities which 
have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344(c) (2008).  

Reduction in evaluation--compensation.  Where the reduction 
in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e) 
(2008).  

III.  Discussion

On VA examination, in August 2004, the Veteran reported that 
during the last year, his seizures were becoming more 
frequent, occurring 3-5 times per month.  He had generalized 
seizures about 2-3 per month and smaller ones where he was 
unable to talk with stuttering and laspses of memory.  The 
Veteran was examined and the claims folder reviewed.  The 
examiner concluded, based on the evidence including history, 
neurological examination, and investigations, it was likely 
that the Veteran had intractable partial seizures with 
occasional secondary generalization, possibly secondary to 
his previous head injury.  

A nursing note, also dated in August 2004, reported that the 
Veteran had 4 seizures in the past 2 months.   

An electroencephalogram, done in January 2005, was 
interpreted as being abnormal and compatible with mild 
encephalopathy.  

A VA clinical record, dated in November 2005 indicated that 
the Veteran had experienced a series of approximately 5 grand 
mal seizures in a row.  

In January 2006, the Veteran required hospitalization for 
approximately 4 days for his epilepsy, status post status 
epilepticus, with severe focal truncal ataxia.  The ataxia 
responded to medication but did not clear entirely by the 
time of his discharge.  No seizures were observed or 
reported.  

A VA neurology clinic note of April 2006 shows the Veteran 
reported that since his discharge from the VA hospital in 
January 2006, he had 3 seizures, one each in February, March, 
and April 2006.  

In July 2006, the Veteran was brought in with a laceration, 
after he blacked out, fell and hit his head, requiring 
sutures.  

A VA clinical note dated in October 2006, recounts the 
Veteran saying that he was having 2 seizures a month, which 
he said was better than the 4 - 5 per month he had been 
having.  

The report of the March 2007 VA examination for epilepsy 
shows the claims file was not requested.  It was noted that 
the Veteran was on medication but the treatment response had 
been poor/refractory.  Continuous treatment was required for 
control of the epilepsy.  The frequency of generalized 
conclusive epilepsy had been at least one per month during 
the past 12 months.  Psychomotor seizures were characterized 
by generalized convulsions with unconsciousness.  The 
frequency of complex partial epilepsy characterized by 
automatic states and/or generalized convulsions with 
unconsciousness was at least one per month during the past 12 
months.  He probably averaged 6 - 7 seizures monthly.  The 
seizures had increased in frequency in the last 12 months.  
The diagnosis was idiopathic generalized epilepsy.  

In May 2007, it was reported on a VA clinical note, that the 
Veteran had 3 to 5 breakthrough seizures per month.  

A VA clinical note dated in June 2007 reports 3 to 5 
breakthrough seizures per month.  When seen approximately a 
week later, the Veteran reported having 1 to 4 seizures per 
month, despite medication.  

In September 2007, the Veteran stated that he had a seizure 
the past Friday and injured his neck and back.  

In November 2007, the Veteran reported that he was having at 
least 2 seizures per month that he knew of.  The seizure 
frequency had decreased from the previous 5 per month due to 
an increase in medication.  Medication had side effects of 
fatigue, poor energy, and depression.  He described the 
seizures as a loss of consciousness with no warning.  He had 
no recollection of the event.  He was told he had four 
extremity extensor posturing for 1 to 2 minutes.  There was 
post-ictal sleepiness and confusion.  

At his July 2009 Board hearing, the Veteran gave sworn 
testimony to the effect that he experienced 1 to 3 major 
seizures per month.  He also described the impact of the 
seizure disorder on his life and activities.  

IV. Conclusion

The June 2007 rating decision that reduced the evaluation 
from 100 percent to 20 percent emphasized the January 2006 
hospitalization and concluded that based on objective 
evidence of one major seizure in the past 2 years, the RO 
evaluated idiopathic generalized epilepsy as 20 percent 
disabling.  In the October 2007 statement of the case, it was 
written for the RO that:

You reported that your generalized conclusive 
epilepsy (convulsions with unconsciousness) 
symptoms have increased and seizure activity had 
occurred at least once per month in the past twelve 
months.  While these statements are credible, they 
do not provide objective, medical evidence showing 
treatment for seizure activity.  

The VA clinical records do provide objective, medical 
evidence showing treatment for seizure activity.  The Veteran 
is on medication.  The dosage has been increased, with 
lessening of the frequency of the seizures, although there 
are side effects.  

More importantly, the RO's analysis does not comport with the 
rating criteria.  It appears that the RO is looking for some 
medical documentation of the seizures.  That is not required 
by the rating criteria.  Nor is it required by the nature of 
the condition.  There is little point in seeking medical help 
after a seizure unless the person has sustained some injury 
during the seizure.  The record here shows that has happened 
occasionally.  But the rating criteria do not require medical 
documentation of every seizure.  

A lay witness can provide competent evidence as to what they 
actually experience.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Thus, a lay witness can provide evidence as to the frequency 
of his seizures.  The only question is whether the claimant's 
report of the frequency is credible.  The RO settled that 
question in the October 2007 statement of the case when it 
considered the matter in the first instance and found that 
the Veteran's report of the frequency of his seizures was 
credible.  The Board accepts that favorable finding.  

This case resolves into a simple matter, the VA examinations 
and all the VA clinical notes that address the frequency of 
the service-connected seizures show they occur at least once 
a month or more often.  This evidence is competent and 
credible.  The competent, credible evidence shows that the 
service-connected major seizures have averaged at least one 
per month over the last year.  There has never been any 
competent, credible evidence of a lesser frequency.  There 
was no basis to reduce the evaluation for the service-
connected idiopathic generalized epilepsy, so the 100 percent 
rating is restored, effective the date of reduction.  


ORDER

As the reduction of the disability rating for idiopathic 
generalized epilepsy from 100 percent to 20 percent, 
effective September 1, 2007, was not proper, restoration of 
the 100 percent rating for idiopathic generalized epilepsy, 
effective September 1, 2007, is granted.  


____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


